IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,265


EX PARTE JUAN DOMINGUEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 20010D05837-205-1 IN THE 205TH JUDICIAL DISTRICT COURT OF EL PASO COUNTY


Per curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of the felony
offense of Aggravated Assault, and punishment was assessed at 7 years' imprisonment. 
Applicant appealed, and his conviction was affirmed. Dominguez v. State, No. 08-02-00211-CR (Tex. App. -- El Paso 2004, no pet.).
	Applicant contends, inter alia, that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney did not timely notify him that he could
seek discretionary review, pro se.  The trial court, based upon an affidavit from appellate
counsel, recommended that relief be granted.  The record reflects that counsel did not timely
inform Applicant that he could file a petition for discretionary review from his conviction.
	Habeas corpus relief is granted, in part, and Applicant is granted leave to file an out-of-time petition for discretionary review from his conviction in cause number 20010D05837-205-1 from the 205th Judicial District Court of El Paso County.  Applicant is ordered
returned to the point at which he can file a meaningful petition for discretionary review.  For
purposes of the Texas Rules of Appellate Procedure, all time limits shall be calculated as if
the Court of Appeals' decision had been rendered on the day the mandate of this Court
issues.  We hold that should Applicant desire to seek discretionary review, he must take
affirmative steps to see that his petition is filed in the Court of Appeals within thirty days of
the date the mandate of this Court has issued.
	Applicant's remaining claim is dismissed.  See Ex parte Torres, 943 S.W.2d 469 
(Tex. Crim. App. 1997).

DELIVERED: October 19, 2005
DO NOT PUBLISH